DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 03/04/2022. Claims 1-40 are cancelled, claims 41,47,51 and 53 are currently amended, claims 42-46,48-50,52,54-60 are previously presented.  Accordingly claims 41-60 are examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim(s) 41-60 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 41-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 2016/0263822- of record) in view of Khoshnevis (US 2010/0318222).
Note: The examiner has provided an annotated version of Boyd’s drawing of Fig. 22 for clarity.


    PNG
    media_image1.png
    564
    631
    media_image1.png
    Greyscale


Regarding claim 41, Boyd teaches an additive manufacturing machine (Abstract; [0013] and [0105]), comprising: 

a second support; 
a gantry extending as a bridge across the first support and the second support; 
a bed extending between the first support and the second support; 
an applicator assembly connected to the gantry and positionable above the bed, wherein the applicator assembly includes a nozzle, the nozzle being movable: linearly along a first horizontal axis, linearly along a second horizontal axis, linearly along a vertical axis, and pivotally; and a positioning device configured to change a vertical position and a horizontal position of the nozzle (see annotated Fig. 22 above; [0105]);however, Boyd does not explicitly teach that positioning device including a motor configured to change a vertical position and a horizontal position of the nozzle independent of a position of a segment of the applicator assembly.
 In the same filed of endeavor, Nozzles for three-dimensional printing, Khoshnevis teaches a nozzle assembly (101) is capable of orienting an outlets in one, two or three degrees of freedom, comprises an orientation control mechanism has been selected that allows the outlets to be oriented in three dimensions, wherein the orientation control mechanism includes a servo motor (501) configured to change a vertical position and a horizontal position of the nozzle independent of a position of a segment of the nozzle assembly (see annotated Fig.5 below;[0095-0096]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified additive manufacturing machine as taught by Boyd with orientation control mechanism including a motor configured to change a vertical position and a horizontal position of the nozzle independent of a position of a segment of the nozzle assembly for in order to control the nozzle outlet to be pointed in almost any direction (see [0095]). 






    PNG
    media_image2.png
    1085
    748
    media_image2.png
    Greyscale

Regarding claim 42, Boyd further teaches the additive manufacturing machine, further comprising a carrier supporting the applicator assembly, the carrier being moveable across the gantry along the first horizontal axis (see annotated Fig. 22 above).
Regarding claim 43, Modified Boyd in view of Khoshnevis teaches the additive manufacturing machine as discussed in claim 42.
Boyd does not explicitly teach wherein the nozzle is configured to deposit heated material both before and after the positioning device changes the vertical position and the horizontal position of the However, since Boyd teaches a gantry system and movement mechanism as depicted in Fig. 22 is multiple degrees of motion which is capable to move an extruder assembly (101) (see Fig. 22; [0105]); wherein the extruder (101) includes a nozzle (217) configured to deposit heated material (see Fig. 2;[0069-0070] and [0075]) and the movement mechanism as depicted in Fig. 22 capable to move the nozzle to be configured to deposit heated material both before and after the and movement mechanism capable changes the vertical position and the horizontal position of the nozzle (see Fig. 2 and Fig. 22;[0070],[0090-0094] and [0105]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified additive manufacturing machine as taught by Boyd with the nozzle is configured to deposit heated material both before and after the positioning device changes the vertical position and the horizontal position of the nozzle for the purpose of controlling the movement of the nozzle.
Regarding claim 44, Modified Boyd in view of Khoshnevis further teaches the additive manufacturing machine, wherein the positioning device (orientation control mechanism) includes a motor (a servo motor (501)) that is configured to change an orientation of the nozzle (see annotated Fig.5 above; [0095] of Khoshnevis).
Regarding claim 45, Modified Boyd in view of Khoshnevis further teaches the additive manufacturing machine, wherein the positioning device (orientation control mechanism) is configured to change the orientation of the nozzle from a first orientation where the nozzle faces vertically downward to a second orientation that is different than the first orientation (see annotated Fig.5 above; [0095] of Khoshnevis).
Regarding claim 46, Modified Boyd in view of Khoshnevis further teaches the additive manufacturing machine further comprising a plurality of motors (501,503) for displacing the nozzle along the first horizontal axis, the second horizontal axis, and the vertical axis (see Figs.3-5; [0095] of Khoshnevis).
Regarding claim 47, the combination of Boyd and Khoshnevis teaches the additive manufacturing machine of as discussed in claim 41.
Boyd does not explicitly teach wherein the additive manufacturing machine further including a material path for guiding material to the nozzle, wherein the segment is an upper segment and the However, Khoshnevis teaches the nozzle assembly (101) comprises an upper segment, a lower segment and a material path (517,519,521 and 523) for guiding material to the nozzle (see Figs.3 and 5; [0093]), wherein the material path extending (52) and (523) through the lower segment to an opening (outlet) formed at an end of the nozzle (see Figs.3 and 5; [0092-0095]).  Since Boyd teaches a gantry system and movement mechanism as depicted in Fig. 22 are capable to move an extruder assembly (101) (see Fig. 22; [0105]); wherein the extruder (101) comprises a nozzle (217) configured to deposit heated material (see Fig. 2;[0069-0070] and [0075]), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified additive manufacturing machine as taught by Boyd with a nozzle assembly includes a material path for guiding material to the nozzle, wherein the segment is an upper segment and the applicator assembly includes a lower segment, the material path extending through the lower segment to an opening formed at an end of the nozzle as taught by Khoshnevis in order to control the flow of the material through the applicator assembly.
Regarding claim 48, Modified Boyd in view of Khoshnevis further teaches the additive manufacturing machine, wherein the additive manufacturing machine is configured to move the lower segment and the nozzle so as to change a position of a distal portion of the material path that terminates at the opening (i.e. a gantry system and movement mechanism as depicted in Fig. 22 is multiple degrees of motion which is capable to move a lower segment of an extruder assembly (101) and the nozzle (217) so as to change a position of a distal portion of the material path (203) that terminates at the opening (220) (see Figs. 1-8 and 22; ;[0069-0070] and [0075] and [0105]).
Regarding claim 49, Boyd further teaches the additive manufacturing machine, wherein the nozzle is moveable linearly along the second horizontal axis together with the gantry (see annotated Fig. 22 above).
  Regarding claim 50, Modified Boyd in view of Khoshnevis further teaches the additive manufacturing machine, wherein the nozzle is moveable, via the positioning device, with a lower portion of the applicator assembly (see annotated Fig. 22 above; [0105]).


  Claims 51-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (US 2010/0318222).
Regarding claim 51, Khoshnevis teaches a robotic system includes a nozzle assembly capable of functioning as an additive manufacturing machine (see Fig.19) comprising: 
a first support (1930); a second support (1930); a gantry (1910) extending as a bridge across the first support and the second support; a bed extending between the first support and the second support (see annotated Fig. 19 below; [0116-0117]); 
an applicator assembly (nozzle assembly (1960)) connected to the gantry and positionable above the bed, wherein the applicator assembly includes a nozzle (1962), the nozzle being movable; linearly along a first horizontal axis, linearly along a second horizontal axis, linearly along a vertical axis, and pivotally (see Fig.19 below, Fig. 20 and Fig. 29; [0119-0122] and [0143]); a positioning device (robotic system (1900)) may include a position controller that controls the position and movement of the gantry robot (1910) along the rails and configured to change a vertical position and a horizontal position of the nozzle (see Figs. 19-20; [0116-0118]).  Khoshnevis does not explicitly teach a positioning device including a motor configured to change a vertical position and a horizontal position of the nozzle independent of a position of the gantry. However, in an alternative embodiment, Khoshnevis teaches a nozzle assembly (101) has a positioning device including a motor ((503) and (505)) capable to be configured to change a vertical position and a horizontal position of the nozzle independent of a position of the gantry (see Fig. 3 and annotated Fig. 5 above; [0095]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified additive manufacturing machine as taught by Boyd with orientation control mechanism including a motor capable to be configured to change a vertical position and a horizontal position of the nozzle independent of a position of the gantry in order to control the nozzle outlet to be pointed in almost any direction (see [0095]).  Khoshnevis further teaches an opening (1964) configured to deposit material on the bed (see Figs. 19-20; [0122]); wherein the applicator assembly (101) further includes: an upper segment; and a lower segment secured below the upper segment, the lower segment being movable independent of the upper segment so as to change a position of the opening (i.e. motors (501) is configured to move lower 
  


    PNG
    media_image3.png
    548
    692
    media_image3.png
    Greyscale

Regarding claim 52, Khoshnevis further teaches the additive manufacturing machine, wherein movement of the lower segment also moves the opening to change a vertical location and a horizontal location of the opening (i.e. motors ((501) and (503)) is configured to move lower segment and capable to move the opening to change a vertical location and a horizontal location of the opening) (see Fig. 3, annotated Fig. 5 above; [0094-0095]).
Regarding claim 53, Khoshnevis further teaches the additive manufacturing machine, wherein the motor is a single motor (501) that is configured to change the vertical location and the horizontal location of the opening (i.e. motors ((501) and (503)) is configured to move lower segment and capable to change the vertical location and the horizontal location of the opening) (see Fig. 3, annotated Fig. 5 above; [0094-0095]).
claim 54, Khoshnevis further teaches the additive manufacturing machine, wherein a vertical position and a horizontal position of the opening is changeable while the upper segment of the applicator assembly remains stationary (i.e. motors ((501) and (503)) is configured to move lower segment and capable to change the vertical position and the horizontal position of the opening) (see Fig. 3, annotated Fig. 5 above; [0094-0095]).
 Regarding claim 55, Khoshnevis further teaches the additive manufacturing machine, wherein upper segment and lower segment are rotatable together about a vertical direction (see Fig. 3, annotated Fig. 5 above; [0094-0095]).
  Regarding claim 56, Khoshnevis further teaches the additive manufacturing machine, wherein the nozzle forms the opening ((309), (311)) and is connected to the lower segment (see Fig. 3, annotated Fig. 5 above; [0082] and [0094-0095]).
Regarding claim 57, Khoshnevis further teaches the additive manufacturing machine, wherein the nozzle includes the opening ((309), (311)), the nozzle being movable from a first position where the opening is aligned with a vertical direction to a second position where the opening is angled with respect to the vertical direction (see Fig. 3, annotated Fig. 5 above; [0082] and [0094-0095]).
Regarding claim 58, Khoshnevis further teaches the additive manufacturing machine, further including a material guide ((517), (519), (521)) that includes a conduit (523) and the nozzle, the nozzle defining the opening, the material guide extending through the upper segment and the lower segment (see Fig. 3, annotated Fig. 5 above; [0082] and [0093-0095]).
 	Regarding claim 59, Khoshnevis further teaches the additive manufacturing machine, wherein the opening is movable with the lower segment linearly along the first horizontal axis, linearly along the second horizontal axis, linearly along the vertical axis, and rotatably (see Fig. 3, annotated Fig. 5 above; [0082] and [0093-0095]).
  	Regarding claim 60, Khoshnevis further teaches the additive manufacturing machine, wherein the material is capable to be thermoplastic material and the opening is configured to deposit heated thermoplastic material on the bed (see [0079], [0087] and [0108]). 
In addition, Examiner notes that claim 60 is directed to an apparatus/machine and the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable 
Response to Arguments
With respect to the claim rejection(s) under 35 U.S.C. § 112(a), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Khoshnevis (US 2010/0318222).   Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743